IN THE SUPREME COURT OF PENNSYLVANIA

In the Matter of                           :   No. 149 DB 2021 (No. 2 RST 2022)
                                           :
MARTIN E. ODSTRCHEL                        :   Attorney Registration No. 68603
                                           :
PETITION FOR REINSTATEMENT                 :
 FROM RETIRED STATUS                       :   (Out of State)




                                      ORDER


PER CURIAM


       AND NOW, this 13th day of January, 2022, the Report and Recommendation of

Disciplinary Board Member dated January 4, 2022, is approved and it is ORDERED that

MARTIN E. ODSTRCHEL, who has been on Retired Status, has never been suspended

or disbarred, and has demonstrated that he has the moral qualifications, competency and

learning in law required for admission to practice in the Commonwealth, shall be and is,

hereby reinstated to active status as a member of the Bar of this Commonwealth. The

expenses incurred by the Board in the investigation and processing of this matter shall

be paid by the Petitioner.